Case: 10-10364   Document: 00511581587   Page: 1   Date Filed: 08/24/2011




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                               August 24, 2011
                                No. 10-10364
                              Summary Calendar                   Lyle W. Cayce
                                                                      Clerk

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

EDUARDO FLORES,

                                          Defendant-Appellant

Cons. w/No. 10-10366


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

ISIDRO LOZANO,

                                          Defendant-Appellant


                 Appeals from the United States District Court
                      for the Northern District of Texas
                             USDC 4:09-CR-160-7
                             USDC 4:09-CR-160-8
   Case: 10-10364       Document: 00511581587         Page: 2     Date Filed: 08/24/2011

                                      No. 10-10364
                                    c/w No. 10-10366

Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
       In these consolidated appeals, Eduardo Flores and Isidro Lozano appeal
the sentences imposed following their guilty pleas to conspiracy to smuggle goods
from the United States, in violation of 18 U.S.C. §§ 371, 554. Flores was
sentenced within the Guidelines to 57 months of imprisonment, and Lozano was
sentenced below the Guidelines to 36 months of imprisonment.
       According to their stipulated factual resumes, Flores and Lozano conspired
to export firearms and ammunition from the United States to Mexico.
Specifically, both Flores and Lozano stipulated that Lozano received, through
Flores’s arrangements, six Colt carbine rifles, a Colt .38 super pistol, 200 pistol
magazines, and 25 AR-15 magazines. Both Flores and Lozano further admitted
that the weapons were designated as prohibited items on the United States
Munitions List (USML).
       The appellants now argue that the district court erred in including firearm
magazines in determining their base offense level under U.S.S.G. § 2M5.2(a)(1)
because magazines are not included on the USML. They contend that, as a
result, less than ten, non-fully automatic weapons were involved in the offense,
thereby making them eligible for a reduced base offense level under
§ 2M5.2(a)(2). In addition, Flores argues that his sentence is unreasonable
because the district court failed to consider his medical condition when
determining his sentence.
       Ordinarily, we review a district court’s application of the Sentencing
Guidelines de novo and its factual findings for clear error. United States v.
Rodriguez, 602 F.3d 346, 362 (5th Cir. 2010). However, if a defendant does not


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
   Case: 10-10364    Document: 00511581587       Page: 3    Date Filed: 08/24/2011

                                   No. 10-10364
                                 c/w No. 10-10366

preserve an issue for review in the district court, review of the issue is for plain
error. See United States v. Price, 516 F.3d 285, 286-87 (5th Cir. 2008). To
preserve error, an objection must be sufficiently specific to alert the district court
to the nature of the alleged error and to provide an opportunity for correction.
United States v. Ocana, 204 F.3d 585, 589 (5th Cir. 2000).
      Neither Flores nor Lozano argued in the district court, as they do now,
that the magazines should not have been included in determining the base
offense level under § 2M5.2, because magazines are not listed on the USML.
Thus, we review this issue for plain error. See id. To prevail on plain-error
review, the appellants must show that an error occurred, that the error was
clear or obvious, and that the error affected their substantial rights. Puckett v.
United States, 129 S. Ct. 1423, 1429 (2009).
      We note that there is no clear authority in this circuit on whether empty
firearm magazines are components for purposes of determining a defendant’s
base offense level under § 2M.5.2. See, e.g., United States v. Galvan-Revuelta,
958 F.2d 66, 69 (5th Cir. 1992) (discussing application of §2M5.2 to offenses
involving only ammunition); United States v. Nissen, 928 F.3d 690, 695 (5th Cir.
1991) (finding no error in district court’s determining that the exportation of a
heater designed for the F-4 Phantom aircraft warranted the application of a
higher base offense level under § 2M5.2, because although not “sophisticated
weaponry,” the heater was designed for “sophisticated weaponry”).              Thus,
because there is no clear authority in this circuit, any error by the district court
in including the magazines and applying the base offense level provided by
§ 2M5.2(a)(1), was not clear or obvious. See United States v. Potts, ___ F.3d ___,
No. 10-10257, 2011 WL 2347687 at **2-3 (5th Cir. June 15, 2011). Accordingly,
Flores and Lozano cannot demonstrate that the district court’s application of
§ 2M5.2 was plain error. See Puckett, 129 S. Ct. at 1429.



                                          3
   Case: 10-10364    Document: 00511581587      Page: 4    Date Filed: 08/24/2011

                                  No. 10-10364
                                c/w No. 10-10366

      As for Flores’s claim that his sentence is unreasonable, Flores did not
object to the reasonableness of his sentence in the district court. Thus, as he
recognizes, review is for plain error. See id. at 1428-29; United States v. Peltier,
505 F.3d 389, 391-92 (5th Cir. 2007).
      To rebut the presumption of reasonableness that attaches to his
within-guidelines sentence, Flores must show that the district court failed to
account for a sentencing factor that should have been accorded substantial
weight, gave substantial weight to an “irrelevant or improper factor,” or made
“a clear error of judgment in balancing sentencing factors.” United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert. denied, 130 S. Ct. 1930 (2010).
Flores has failed to do so. The record reflects that in determining Flores’s
sentence, the district court considered, among other things, Flores’s sentencing
memorandum and Flores’s testimony regarding his physical impairments.
Flores’s disagreement with the propriety of the sentence imposed and with the
district court’s implicit weighing of the sentencing factors does not suffice to
rebut the presumption of reasonableness that attaches to his within-guidelines
sentence. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008).
      The judgments of the district court are AFFIRMED.




                                         4